On Motion for Rehearing. HOLLOMAN, District Judge. The appellee has filed his motion for a rehearing of this cause based upon the claim that the court entirely overlooked and disregarded the well-known miles of law that the findings of fact by the court are entitled to the same weight as findings by a jury, and that, if the findings of fact by the court are supported by substantial evidence, they will not be reviewed or questioned by this court. This court, in arriving at its former opinion, neither overlooked the findings of fact by the court, nor did it disregard the rules of law above mentioned. While it is true that the trial court found that the tender made on the 3rd day of December, 1917, was unconditional, that finding is unsupported by the evidence in the case. In fact, the only conclusion that can be drawn from the witnesses of the appellee is that the tender was conditioned upon the execution of some instrument by which the title of the appellee to the land should be cleared of record. The following from the testimony' of the ap-pellee himself is sufficient to show that the tender was not unconditional: “Q. And you say that Mr. Simms offered this money to Mr. Mc.Millen? A. Yes, sir. “Q. And Mr. McMillen said he would take it? A. He said he would take the money. “Q. He didn’t take it? A. No. “Q. You didn't permit him to take it? A. I didn’t when he said that he wouldn’t give us anything- to show that he had taken it.” The same conclusion is necessarily drawn from the testimony of the witness Simms, who was appellee’s attorney and was present at the time the conditional tender was made, and testified as to what occurred at that time. It might well be suggested, however, that the statement of the trial court in finding of fact No. 9, relative to the tender being unconditional, was not a finding of fact but merely a conclusion of law, and it is a conclusion of law which is erroneously drawn from the facts testified to by the appellee’s witnesses. In fact, we have searched the record carefully and have failed to find the testimony; of a single witness, or a single circumstance, that justifies the conclusion that the tender was unconditional. On the contrary, all of the testimony and circumstances in the case conclusively show that the tender was conditional, and that it was based upon the condition that an instrument of some character must be executed by appellant in order that the title of appellee to the laud in question would be cleared. For the reasons above stated, the motion for a rehearing is denied. Roberts, J., concurs. Parker, C. J., absent.